EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated January 6, 2012, with respect to the consolidated financial statements, schedule and internal control over financial reporting included in the Annual Report of Synovis Life Technologies, Inc. and subsidiaries on Form 10-K for the year ended October 31, 2011. We hereby consent to the incorporation by reference of said reports in the Registration Statements of Synovis Life Technologies, Inc. on Forms S-8 (File No. 333-162402, effective October 9, 2009; File No. 333-80259, effective June 9, 1999; File No. 333-14093, effective October 15, 1996; File No. 333-14137, effective October 15, 1996; File No. 333-144480, effective July 11, 2007; and File No. 333-130598, effective December 22, 2005). /s/ Grant Thornton LLP Minneapolis, Minnesota January 6, 2012
